

113 HR 3805 IH: To provide for the redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies.
U.S. House of Representatives
2013-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3805IN THE HOUSE OF REPRESENTATIVESDecember 23, 2013Ms. Hanabusa introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for the redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies.1.Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security Studies(a)RedesignationThe Department of Defense regional center for security studies known as the Asia-Pacific Center for Security Studies is hereby renamed the Daniel K. Inouye Asia-Pacific Center for Security Studies.(b)Conforming amendments(1)Reference to regional centers for strategic studiesSection 184(b)(2)(B) of title 10, United States Code, is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies.(2)Acceptance of gifts and donationsSection 2611(a)(2)(B) of such title is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies.(c)ReferencesAny reference to the Department of Defense Asia-Pacific Center for Security Studies in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Daniel K. Inouye Asia-Pacific Center for Security Studies.